IN THE COURT OF CRIMINAL APPEALS
                               OF TEXAS

                                    NO. PD-0790-17

                        KEITHRICK THOMAS, Appellant

                                             v.

                               THE STATE OF TEXAS

     ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
          FROM THE FOURTEENTH COURT OF APPEALS
                      HARRIS COUNTY

       P ER CURIAM.

       Appellant pleaded guilty to possession of cocaine after the trial court denied his

motion to suppress. Appellant challenged the denial of his motion to suppress on appeal, and

the court of appeals affirmed. This Court initially granted discretionary review to examine

that holding. Having examined the record and briefs, we conclude that our decision to grant

review was improvident. We therefore dismiss Appellant's petition for discretionary review

as improvidently granted.

Delivered: September 19, 2018

Do Not Publish